Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 1 of 43 PageID: 1



Cheryl L. Crumpton
Stephan J. Schlegelmilch
U.S. SECURITIES AND EXCHANGE COMMISSION
100 F Street, N.E.
Washington, DC 20549
Attorneys for Plaintiff

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


U.S. SECURITIES AND EXCHANGE
COMMISSION,

                           Plaintiff,

    v.

OLEKSANDR IEREMENKO,                                      Civil Action No. 19-cv-505
SPIRIT TRADE, LTD.,
SUNGJIN CHO,                                              Jury Trial Demanded
DAVID KWON,
IGOR SABODAKHA,
VICTORIA VOROCHEK,
IVAN OLEFIR,
CAPYIELD SYSTEMS, LTD., and
ANDREY SARAFANOV,

                           Defendants,
and

KYUNGJA CHO,
LYUDMILA KALINKINA,
ANDREY MELEYNIKOV, and
IVAN SOLOVEV

                           Relief Defendants.


                                          COMPLAINT

         Plaintiff United States Securities and Exchange Commission (the “SEC”), 100 F Street, N.E.,

Washington, DC 20549, alleges as follows against the following Defendants and Relief Defendants,

whose names and last known addresses are set forth below:

         a.     Oleksandr Ieremenko – Kiev, Ukraine;

                                                  1 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 2 of 43 PageID: 2



        b.      Spirit Trade, Ltd., Wellborne Comm CTR 8, Hong Kong, RM 709, Hong Kong
                Special Administrative Region of China;

        c.      Sungjin Cho – 681 S. Norton Avenue, Apt. 116, Los Angeles, CA 90005;

        d.      David Kwon – 3223 W. 6th Street, Unit 406, Los Angeles, CA 90020;

        e.      Igor Sabodakha – PR. Geroev Stalingrada 12D, app. 81, Kiev, 04210, Ukraine;

        f.      Victoria Vorochek – ul. Vilesova 6B, app. 57, Severodonetsk, Luhans'ka Oblast,
                93400, Ukraine;

        g.      Ivan Olefir – Staritskogo 16, Chaika, Kiev Oblast, 08130, Ukraine;

        h.      Capyield Systems, Ltd. – #1 Mapp Street, Belize City, Belize;

        i.      Andrey Sarafanov – Nogina, 2-15, Dedovsk, Moskva, 143530, Russian Federation;

        j.      Kyungja Cho – 56 Neungpyeong-ro 156beon-gil, Opo-eup, Gwangju-si
                Gyeonggi-do, 12773, Republic of Korea;

        k.      Lyudmila Kalinkina – Poliny Osipenko 14/1 – 98, Moscow, 123007, Russian
                Federation;

        l.      Andrey Meleynikov – The Taras Shevchenko embankment 1/2, 190, Moscow,
                121248, Russian Federation; and

        m.      Ivan Solovev – ul. Sklizkova d 116 korp 1, kv 106, Tver’, 170028, Russian
                Federation.

                                             SUMMARY

        1.      This action arises from a fraudulent scheme to hack into the SEC’s online Electronic

Data Gathering, Analysis, and Retrieval (“EDGAR”) system to obtain nonpublic documents

containing earnings announcements of publicly-traded companies, and to then use that information

to profit by trading in advance of the information becoming public. The scheme was the second

part of a long-term effort, the first phase of which targeted at least three newswire services.

        2.      Starting in at least May 2016 and continuing into at least October 2016, Defendant

Ieremenko and others working with him used a variety of deceptive means to obtain thousands of

nonpublic “test filings” from the SEC’s EDGAR system’s servers. In some instances, these test

filings included submissions by public companies that contained earnings results and other material

                                                   2 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 3 of 43 PageID: 3



information that the companies had not yet released to the public. The hacked material nonpublic

information was then transmitted to traders who, in connection with approximately 157 earnings

announcements, used it to place profitable securities trades before the information was made public.

        3.       Defendants Spirit Trade, Ltd., Sungjin Cho, Kwon, Capyield Systems, Ltd., Olefir,

Sabodakha, Vorochek, and Sarafanov (collectively, the “Trader Defendants”) served as part of a

network of securities traders located in the United States, Ukraine, and Russia, who received the

hacked material nonpublic information, directly or indirectly, from Ieremenko. The Trader

Defendants then monetized the information by purchasing or selling short the relevant securities

and profiting from the market reaction once the information was disseminated to the public. The

Trader Defendants then, directly or indirectly, kicked back a portion of the resulting trading profits

to Ieremenko. 

        4.       Defendants’ scheme reaped over $4.1 million in gross ill-gotten gains from trading

based on nonpublic EDGAR filings.

        5.       These illicit gains are in addition to gains generated during an earlier phase of the

scheme in which Ieremenko and others hacked material nonpublic information from at least three

newswire services. Most of the Trader Defendants previously traded nonpublic information hacked

from newswire services during the previous phase of the scheme, including Sungjin Cho, Capyield,

Olefir, Vorochek, Sabodakha, and Sarafanov. An individual with control over Spirit Trade also

previously traded on information hacked from newswire services.

        6.       By engaging in the conduct described herein with the requisite scienter, Defendants

violated, and unless enjoined, will continue to violate the securities laws.

                    NATURE OF PROCEEDING AND RELIEF SOUGHT

        7.       The SEC brings this action against Defendants pursuant to Section 20(b) of the

Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77t(b)] and Sections 21 and 21A of the


                                                     3 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 4 of 43 PageID: 4



Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §§ 78u and 78u-1 ] to enjoin the

transactions, acts, practices, and courses of business alleged in this Complaint and to seek orders of

disgorgement, along with prejudgment interest, civil penalties, and such further relief that the Court

may deem appropriate.

                                  JURISDICTION AND VENUE

        8.      This Court has jurisdiction over this action pursuant to Sections 20(b) and 22(a) of

the Securities Act [15 U.S.C. §§ 77t(b) and 77v(a)] and Sections 21(d), 21(e), 21A, and 27 of the

Exchange Act [15 U.S.C. §§ 78u(d), 78u(e), 78u-1, and 78aa].

        9.      Venue in this district is proper pursuant to Section 22(a) of the Securities Act

[15 U.S.C. § 77v(a)] and Section 27 of the Exchange Act [15 U.S.C. § 78aa]. Certain of the purchases

and sales of securities and acts, practices, transactions, and courses of business constituting the

violations alleged in this Complaint occurred within the District of New Jersey, and were effected,

directly or indirectly, by making use of the means, instruments, or instrumentalities of transportation

or communication in interstate commerce, or of the mails, or the facilities of national securities

exchanges. Specifically, the servers from which the material nonpublic information at issue was

obtained through deceptive means were located in Middlesex County, New Jersey. Many of the

illegal securities transactions were also conducted using various national securities exchanges, many

of which handle orders using servers located in Middlesex County, New Jersey.

                                           DEFENDANTS

                                       The Hacker Defendant

        10.     Oleksandr Ieremenko (a.k.a. Eremenko, Alex Boesky, Lamarez, Sergey

Komarov, Anton Petrov, and Uladzimir Aleinikau), age 27, is a computer hacker who resides in

Kiev, Ukraine. He was previously charged by the SEC and Department of Justice with securities

fraud in connection with the deceptive acquisition of material nonpublic information via hacking


                                                    4 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 5 of 43 PageID: 5



during the newswire phase of this scheme in SEC v. Dubovoy, et al., District of New Jersey Case No.

15-cv-06076-MCA-MAH; and United States v. Turchynov, et al., District of New Jersey Case No. 2:15-

cr-00390. Ieremenko has not appeared in either case, and both remain pending against him.

                                      The Trader Defendants

       11.     Spirit Trade, Ltd. is a company ostensibly headquartered in Hong Kong and

controlled by a Ukrainian citizen residing in Kiev, Ukraine (“Individual 1”). On approximately 18

occasions in May 2016, a brokerage account in the name of Spirit Trade traded based on material

nonpublic information hacked from EDGAR. Individual 1 previously traded based on material

nonpublic information obtained through the hack of at least one newswire service during the first

phase of this scheme.

       12.     Sungjin Cho, age 38, resides in Los Angeles, California and was co-founder and co-

owner of CYGS, LLC, a proprietary securities trading firm charged by the SEC in March 2017 for

acting as an unregistered broker-dealer. On approximately 66 occasions during the period, from

May through October 2016, Sungjin Cho traded based on material nonpublic information hacked

from EDGAR. Sungjin Cho traded using brokerage accounts in his name, the name of CYGS, and

in the names of Relief Defendant Kyungja Cho and at least one other nominee (“Individual 3”).

Sungjin Cho also previously traded based on material nonpublic information obtained through the

hack of at least two newswire services during the first phase of this scheme.

       13.     David Kwon, age 44, resides in Los Angeles, California. On approximately 18

occasions during the period from July through October 2016, Kwon traded based on material

nonpublic information hacked from EDGAR.

       14.     Igor Sabodakha, age 33, is a Ukrainian citizen residing in Kiev, Ukraine. On

approximately 49 occasions during the period from May through October 2016, Sabodakha traded

based on material nonpublic information hacked from EDGAR. He also previously traded based


                                                  5 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 6 of 43 PageID: 6



on material nonpublic information obtained through the hack of at least two newswire services

during the first phase of this scheme.

       15.     Victoria Vorochek, age 33, is a Ukrainian citizen residing in Severodonetsk,

Ukraine. On approximately 39 occasions during the period from May to October 2016, she traded

based on material nonpublic information hacked from EDGAR. She also previously traded based

on material nonpublic information obtained through the hack of at least two newswire services

during the first phase of this scheme.

       16.     Ivan Olefir (a.k.a. Ifan Ifanov), age 34, is a Ukrainian citizen residing in the Kiev

region of Ukraine. On approximately 95 occasions during the period from May through October

2016, Olefir traded based on material nonpublic information hacked from EDGAR. Olefir

previously traded based on material nonpublic information obtained through the hack of at least one

newswire service during the first phase of this scheme.

       17.     Capyield Systems, Ltd. is a proprietary securities trading firm supposedly

headquartered in Belize and beneficially owned by Olefir in Ukraine. On approximately 102

occasions during the period from May 2016 through October 2016, Capyield traded based on

material nonpublic information hacked from EDGAR. Based on the IP addresses used to access

Capyield’s brokerage accounts, the trading by Capyield appears to have been directed from Ukraine.

Capyield also previously traded based on material nonpublic information obtained through the hack

of at least two newswire services during the first phase of this scheme.

       18.     Andrey Sarafanov, age 36, is a Russian citizen residing in Dedovsk, Russia. On

approximately 121 occasions during the period from July through October 2016, Sarafanov traded

based on material nonpublic information hacked from EDGAR using accounts in his own name and

in the names of Relief Defendants Kalinkina, Meleynikov, and Solovev. In account opening

documents, Sarafanov is identified as the “investment advisor” for accounts held in the names of


                                                   6 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 7 of 43 PageID: 7



Kalinkina, Meleynikov, and Solovev and had exclusive trading authority for those accounts. He also

previously traded in his own account based on material nonpublic information obtained through the

hack of at least one of the newswire services during the first phase of this scheme.

                                    RELIEF DEFENDANTS

        19.    Kyungja Cho, age 64, is Sungjin Cho’s mother and resides in Korea. On

approximately four occasions during August 2016, Sungjin Cho and/or others acting at his direction

placed trades based on material nonpublic information hacked from EDGAR using accounts in

Kyungja Cho’s name.

        20.    Lyudmila Kalinkina, age 64, is a Russian citizen residing in Moscow, Russia. On

approximately 80 occasions during the period from July to October 2016, Sarafanov placed trades

based on material nonpublic information hacked from EDGAR using an account held in Kalinkina’s

name.

        21.    Andrey Meleynikov, age 46, is a Russian citizen residing in Moscow, Russia. On

approximately 10 occasions during October 2016, Sarafanov placed trades based on material

nonpublic information hacked from EDGAR using an account held in Meleynikov’s name.

        22.    Ivan Solovev, age 43, is a Russian citizen residing in Moscow, Russia. On

approximately 10 occasions during October 2016, Sarafanov placed trades based on material

nonpublic information hacked from EDGAR using an account held in Solovev’s name.

                      OTHER RELEVANT PERSONS AND ENTITIES

        23.    Individual 1, age 42, is a Ukrainian citizen residing in Kiev, Ukraine. Individual 1

controls Spirit Trade, Ltd. He also previously traded based on material nonpublic information

obtained through the hack of at least one of the newswire services during the first phase of this

scheme.




                                                   7 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 8 of 43 PageID: 8



        24.     CYGS, LLC was, during the relevant period, a proprietary securities trading firm,

co-founded and co-owned by Sungjin Cho. CYGS was charged by the SEC in March 2017 for

acting as an unregistered broker-dealer. See In the Matter of CYGS, LLC, Exchange Act Release No.

80356. Sungjin Cho traded on the basis of material nonpublic information hacked from EDGAR

using an account in the name of CYGS. Kwon also had a trading account with CYGS. During the

relevant time period, CYGS had an office in Ukraine. An account in the name of CYGS was also

used previously to trade based on material nonpublic information obtained through the hack of at

least one of the newswire services during the first phase of this scheme.

        25.     Individual 2, age 26, is a Ukrainian citizen residing in Kiev, Ukraine. Before and

during the period of the EDGAR hack, he was a friend and business associate of Ieremenko. A

cryptocurrency account associated with Individual 2 paid for access to a server (the below-described

“Exfiltration Machine”) that was used to hack and exfiltrate test filings from the EDGAR system.

        26.     Individual 3, age 37, resides in Las Vegas, Nevada. During the period from July

through October 2016, Sungjin Cho and/or others at his direction placed approximately 29 trades

based on material nonpublic information hacked from EDGAR using accounts in Individual 3’s

name. An account in Individual 3’s name was also used previously to trade based on material

nonpublic information obtained through the hack of at least one of the newswire services during the

first phase of this scheme.

        27.     Individual 4, age 33, is a Ukrainian citizen residing in Kiev, Ukraine. He is an

associate of Ieremenko and several of the other Defendants, including Sungjin Cho and Sabodakha.

Individual 4 also participated in the newswire phase of the scheme.




                                                  8 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 9 of 43 PageID: 9



                              TERMS USED IN THIS COMPLAINT

                                                  Options

        28.      A stock option, commonly referred to as an “option,” gives its purchaser-holder the

right to buy or sell shares of an underlying stock at a specified price prior to the expiration date.

Options are generally sold in “contracts,” which give the option holder the opportunity to buy or

sell 100 shares of an underlying stock.

        29.      A “call” option gives the purchaser-holder of the option the right, but not the

obligation, to purchase a specified amount of an underlying security at a specified price within a

specific time period. Generally, the buyer of a call option anticipates that the price of the underlying

security will increase during a specified period of time.

        30.      A “put” option gives the purchaser-holder of the option the right, but not the

obligation, to sell a specified amount of an underlying security at a specified price within a specific

time period. Generally, the buyer of a put option anticipates that the price of the underlying security

will decrease during a specified period of time.

                                               Short-Selling

        31.      Short-selling is the sale of a security not owned by the seller and is a technique used

to take advantage of an anticipated decline in price. An investor borrows stock for delivery at the

time of the short sale. If the seller can buy that stock later at a lower price, a profit results; if,

however, the price rises, a loss results.

                                        Contracts for Differences

        32.      A contract for difference (“CFD”) is a stock derivative that is an agreement between

two parties to exchange the difference in value of an underlying stock between the time the contract

is opened and the time it is closed. If the share price increases for the underlying security, the seller

pays this difference to the buyer. If, however, the underlying share price declines, the buyer must


                                                      9 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 10 of 43 PageID: 10



pay the seller the difference. Generally speaking, an investor anticipating a rise in the price of the

referenced security will buy a CFD, and an investor anticipating a decrease in the price of the

referenced security will sell a CFD.

          33.   A CFD typically mirrors the movement and pricing of its underlying stock on a

dollar-for-dollar basis, such that any fluctuation in the market price of the underlying security is

reflected in the unrealized gain or loss of the CFD position.

          34.   Generally, the investor in a CFD position benefits by acquiring the future price

movement of the underlying common stock without having to pay for or take formal ownership of

the underlying shares.

          35.    Generally, the investor in a CFD is not required to pay for the underlying shares of

the security. Instead the CFD investor pays only the transaction fees charged by the CFD provider.

Thus, a CFD, like a stock option, allows an investor to recognize significant value from an

underlying security’s price movement without having to pay for the underlying shares.

          36.   The counterparty to a CFD transaction often hedges the risk by buying or selling on

a national securities exchange the reference security underlying the CFD or a related stock option in

an amount and at a price that matches the risk position taken by the CFD seller.

                                 Malware, Spoofing, and Phishing

          37.   “Malware” is software that is intended to damage or disable computers or computer

networks or circumvent installed security and access controls, usually installed using deception and

without the user’s knowledge.

          38.   “Spoofing” is the deceptive act of creating an email or other electronic

communication that falsely appears to have been sent by or originate from a known or trusted

source.




                                                   10 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 11 of 43 PageID: 11



            39.   “Phishing” is the deceptive practice of sending a spoofed communication in order to

induce individuals to reveal personal information, such as passwords or other credentials, or to

deliver malware designed to compromise the recipient’s computer.

                                               IP Address

            40.   An “internet protocol address” or “IP address” is a unique number required for

online activity conducted by a computer or other device connected to the Internet. Computers use

the unique identifier to send data to specific computers on a network.

            41.   Often, IP addresses can be used to identify the geographical location of the server

through which a computer accessed the Internet. Thus, in simple terms, it is like a return address on

a letter.

            42.   An individual can hide the IP address from which he or she is accessing the Internet

by a number of different techniques and tools. Such means allow individuals to assume and use IP

addresses different than their own in a deceptive manner, including IP addresses identified with

different geographical regions.

                                           User Agent String

            43.   A “user agent string” is a line of text sent to each website accessed by a user, which

identifies the name and version of the web browser being used. Each version of each web browser

has its own distinctive user agent string, and Internet domains often maintain a log containing the

user agent string of each web browser that has accessed the website.

                                                 Domain

            44.   A “domain” is an identifier that refers to a group of Internet resources under

common administration, authority, or control. For example, sec.gov is a domain for which the

United States government has authority and that is administered by the SEC.




                                                    11 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 12 of 43 PageID: 12



                                                FACTS

                                 The Newswire Hacking Scheme

        45.     Each of the Defendants, other than Spirit Trade and Kwon, was involved in an

earlier phase of the instant scheme, which similarly involved the exfiltration through hacking of

material nonpublic information used for illegal securities trading.

        46.     Specifically, Ieremenko, a Ukrainian hacker, was involved in the hacking of at least

three newswire services, one after another. And Defendants Sungjin Cho, Sabodakha, Olefir,

Capyield, Vorochek, and Sarafanov each traded on information hacked from one or more of the

newswire services.

        47.     Newswire services edit and disseminate press releases for publicly-traded companies

in the United States. Until the newswire services publish a press release to the general public, often

at a specific pre-announced time, the sensitive financial information in the press release constitutes

nonpublic information that may be material.

        48.     Issuers routinely provide draft press releases to the newswire services. These often

contain material nonpublic information to be included in the final public version of the press release.

Consequently, for each press release, there is a window of time between when the company provides

a draft press release to a newswire service and when the newswire service publishes the release to the

public (the “trading window”). These trading windows vary between a few minutes and a few days.

        49.     From 2010 until 2015, Ieremenko and others hacked multiple newswire services’

computer systems and accessed over 100,000 draft press releases before they were published. Once

Ieremenko and others obtained the material nonpublic information from the newswire services, they

monetized the information by providing the not-yet-published press releases to a network of traders.

The traders, often using nominees, quickly placed trades based on the hacked information. The




                                                   12 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 13 of 43 PageID: 13



traders compensated the hackers, including Ieremenko, for the information by either paying regular

fees for access to the hacked press releases or by kicking back a portion of their trading profits.

        50.     In 2015, Ieremenko’s illegal access to the newswire services was disrupted, and he

and others were charged for their roles in the newswire hacking scheme. See SEC v. Dubovoy, et al.,

District of New Jersey Case No. 2:15-cv-06076; United States v. Turchynov, et al., District of New Jersey

Case No. 2:15-cr-00390; United States v. Korchevsky, et al., Eastern District of New York Case No.

1:15-cr-00381. These cases remain pending and unresolved as to Ieremenko, and, upon information

and belief, he remains at large in Ukraine.

                                  The EDGAR Hacking Scheme

Overview

        51.     In early 2016, Ieremenko and others working with him focused on a new source of

material nonpublic information that could be used for securities trading: the SEC’s Electronic Data

Gathering, Analysis, and Retrieval system, known as “EDGAR.”

        52.     Public companies and others who are required or elect to file forms with the SEC

may file those forms using EDGAR. Many of those forms are intended to become public, and the

filers use EDGAR as a means of quickly and efficiently distributing information to the investing

public. For example, companies often file material information about their financial performance

via EDGAR, such as Forms 8-K that contain quarterly earnings or other market-moving

information.

        53.     Prior to making information public through an EDGAR filing, filers may also elect

to submit “test filings” to EDGAR. Test filings are draft versions of EDGAR filings that are meant

to ensure that an EDGAR filing is in the correct format, free from errors, and will be accepted for

filing by EDGAR. Test filings are not meant for public dissemination and are not publicly available.




                                                   13 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 14 of 43 PageID: 14



Test filers also sometimes elected to include material nonpublic information – e.g., drafts of

forthcoming Forms 8-K – that had not yet been publicly released.

        54.     An EDGAR filer submitting a test filing could request a “return copy,” which was a

version of the test filing that the filer was able to view after submitting it to EDGAR. During the

time period of the conduct described in this Complaint, return copies of test filings were maintained

on SEC computer servers located in Middlesex County, New Jersey, but were not publicly available.

        55.     In the spring of 2016, Ieremenko and others working with him launched several

concurrent efforts to surreptitiously exfiltrate material nonpublic information located on the SEC’s

EDGAR servers.

        56.     Ieremenko simultaneously employed a variety of deceptive techniques as part of his

coordinated effort to hack EDGAR in order to attempt to access material nonpublic information

that could be used to profitably trade securities, including (a) using hacking techniques to circumvent

pages of the EDGAR system that required users to login with their credentials to access user

identification information; (b) misrepresenting himself as an authorized EDGAR filer and accessing

nonpublic test filings within the EDGAR system; (c) using numerous aliases to conceal his control

of an IP address used in the EDGAR hack and a related domain used in previous hacks of newswire

services; and (d) inducing SEC computer users to open documents containing malware sent via

spoofed, phishing emails that falsely represented they had been sent by SEC security personnel.

Some of these efforts were successful in accessing material nonpublic information for trading.

        57.     Ieremenko’s deceptive acts created the false appearance that he was an authorized

user of the EDGAR system and ultimately allowed him to penetrate the EDGAR computer network

to access certain nonpublic return copies of EDGAR test filings. Beginning on or about May 3,

2016, and continuing until at least October 20, 2016, Ieremenko and others working with him used

deception to hack and download thousands of then-unpublished return copies of test filings. Some,


                                                  14 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 15 of 43 PageID: 15



but not all, of those return copies contained material nonpublic information that could be used to

trade securities.

        58.         Some of the hacked test filings included corporate earnings results.  It is common for

financial analysis firms to estimate or predict a given issuer’s quarterly or annual earnings. The

“market” reaches a consensus expectation based in part on these different predictions. When an

issuer releases its earnings, the share price for that issuer often increases if its earnings exceed the

market expectation and often decreases if its earnings fall short.

        59.         The period of time between the filing of a test filing and creation of a return copy,

and the subsequent publication of the information contained in the test filing, created a trading

window, which allowed Ieremenko to pass, directly or indirectly, the fraudulently obtained

information to the Trader Defendants before the information was released to the market. As a

result, the Trader Defendants had an improper trading advantage over other market participants,

because they had material information from hacked EDGAR test filings before that information was

publicly disseminated.

        60.         The Trader Defendants capitalized on this advantage by initiating trades before the

information was released to the market. The Trader Defendants profited on both positive and

negative earnings news by either buying securities or selling them short depending on their

anticipation of how the market would respond to the information in the hacked EDGAR test filings.

        61.         The Trader Defendants concealed their access to the hacked information and their

trading activities through the use of multiple brokerage accounts and entities, often using accounts

in the name of nominees.

        62.         On information and belief, the Trader Defendants also furthered and substantially

assisted the scheme by making payments, directly or indirectly, to Ieremenko. In November 2016,

Sungjin Cho sent an email to an individual who had taken part in the scheme to trade on


                                                      15 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 16 of 43 PageID: 16



information hacked from EDGAR and attached an “accounting for the 2nd quarter that u traded.”

In a subsequent email two days later, Sungjin Cho wrote again to the same trader:

        Just emailed u when I was going over the accounting w[ith] my group over q2 and
        q3. I know I probably didn’t explain and that would naturally make you have
        questions so I apologize if I didn’t explain how the trading strategy fund worked.
        This straetgy [sic] we been working on for over 5 years now and the reason why we
        were able to keep our team toegher [sic] for this long (without 1 person stealing it
        and run outside money) was agreement to disclose all activity and outside money.
        Any outside account (like yours at [U.S. Broker-Dealer]) we disclose the prices and
        has[sic] to pay a cut to the coding team (it ended up being 45% so I actually take a
        loss on yours, but I told u a third is the cut so I’m gonna honor that and your [U.S.
        Broker-Dealer] account was small so all good . . . .

On information and belief, Sungjin Cho’s reference to a 45% cut of the traders’ profits to the

“coding team” referred to compensation to Ieremenko and others working with him. Such a

payment method is consistent with the manner in which Ieremenko and others were compensated

during the newswire phase of the scheme.

        63.      After the relevant earnings information was publicly issued, the price of the securities

often changed as the market learned the previously undisclosed information. The Trader

Defendants then closed out the securities positions and reaped substantial profits, a portion of

which they kicked back, directly or indirectly, to Ieremenko.

        64.      Collectively, the Trader Defendants used the information hacked from EDGAR to

realize over $4.1 million in gross illicit gains.

The Proof of Concept Period – May 3, 2016 to May 19, 2016

        65.      In the spring of 2016, Ieremenko and others working with him began efforts to hack

the EDGAR System, using common hacking techniques to hunt for access to material nonpublic

information. For example, Ieremenko circumvented EDGAR controls that required user

authentication and then obtained access to nonpublic EDGAR logs that contained user and

document identification information associated with test filings made by authorized EDGAR users.



                                                    16 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 17 of 43 PageID: 17



Ieremenko then employed the information he obtained from these nonpublic logs to access certain

return copies of test filings.

        66.      When accessing EDGAR, Ieremenko was expressly warned, inter alia, that “[The

EDGAR] system is Federal property and is to be used only for authorized government purposes by

users who have been granted access rights by the Office of Information Technology. Misuse of this

computer system is a violation of Federal law (Pub. L.99-474).” He was also notified that only

authorized filers were permitted to access EDGAR:

        Notice: Before you can electronically file with the SEC on EDGAR, you must
        become an EDGAR filer with authorized access codes. This website will allow you
        to create a Form ID and submit it for authorization to the SEC. Upon acceptance,
        you will receive a unique CIK via e-mail. You will then return to this site and use
        your CIK and a passphrase to create your EDGAR access codes. Once you have
        your access codes, you may use EDGAR to begin electronically filing. This website
        may also be used to regenerate your access codes.

        67.      When Ieremenko and others working with him accessed EDGAR test filings, they

misrepresented themselves as authorized EDGAR filers and as using EDGAR for an authorized

government purpose.

        68.      In the spring of 2016, Ieremenko or others working with him also sent a series of

malicious emails to sec.gov email addresses in an effort to obtain material nonpublic information

from SEC systems. The emails were spoofed to appear as if they were being sent by SEC security

personnel. The spoofed emails contained malware-infected documents, and this phishing

successfully infected several SEC computer workstations in an attempt to obtain material nonpublic

information.

        69.      Ieremenko accessed the SEC’s EDGAR system using a Romanian IP address he had

previously used to send emails between two email accounts he controlled. During the EDGAR

hack, he used this IP address to access a key EDGAR directory and test filings. Ieremenko had

previously used a domain associated with that same Romanian IP address in connection with two of


                                                  17 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 18 of 43 PageID: 18



the earlier newswire hacks. Ieremenko used a series of aliases to conceal his control of this domain

and the Romanian IP address. Additionally, Ieremenko’s newswire hacks and his EDGAR

intrusions involved an identical user agent string, which indicates that the same web browser was

used in both attacks.

        70.     Ieremenko first successfully accessed a test filing on or about May 3, 2016. On that

same day, Ieremenko began manually exfiltrating electronic copies of test filings.

        71.     Starting the next day, May 4, 2016, Ieremenko put into action his scheme to

monetize the information he obtained through deception. He did this by using third-party traders,

in yet another significant effort to mislead and insulate himself from detection by separating his

hacking from the resulting illegal trading.

        72.     Specifically, at 1:09 PM ET, Ieremenko, using deceptive hacking techniques, accessed

and exfiltrated from EDGAR a test filing for Issuer 1, a public company whose securities trade on

the New York Stock Exchange. The hacked test filing contained negative material nonpublic

information about Issuer 1’s soon-to-be-announced first quarter 2016 financial results and had been

uploaded to EDGAR less than an hour earlier.

        73.     After downloading the information, on information and belief, Ieremenko, directly

or indirectly, passed the information to one or more individuals at Spirit Trade, which, between 2:57

PM and 3:59 PM ET, sold short 5,500 shares of Issuer 1 stock using a U.S.-based brokerage

account. As discussed above, Spirit Trade is controlled by Individual 1. Individual 1 also engaged in

illegal trading in connection with the earlier period of the hacking scheme that targeted the newswire

services.

        74.     On May 4, 2016, after the close of the market and just minutes after Spirit Trade’s

last shorting transaction, Issuer 1 issued its earnings report for the quarter ending March 31, 2016,

and announced a decline in revenue from the prior period and lower than expected earnings and


                                                  18 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 19 of 43 PageID: 19



revenue guidance for the following quarter. During the next day of trading, Issuer 1’s stock price

dipped 9% on the news.

           75.     On May 5, 2016, within the first 35 minutes of the opening of the market, Spirit

Trade had closed out its short position in Issuer 1 stock, making approximately $9,185 in gross

illegal profits.

           76.     Ieremenko and Spirit Trade repeated this pattern several times during the month of

May 2016, illegally profiting from both positive and negative financial news contained in hacked test

filings.

           77.     Another example involved a test filing submitted to EDGAR on behalf of Issuer 2, a

public company whose stock trades on the Nasdaq. On May 6, 2016, Issuer 2 announced that it

would hold a webcast to discuss its second quarter 2016 financial results after market close on May

19, 2016.

           78.     At approximately 3:32 PM ET on May 19, 2016, a test filing containing positive

material nonpublic information about Issuer 2’s not-yet-released second quarter 2016 financial

results was uploaded to EDGAR. Ieremenko deceptively accessed and extracted Issuer 2’s test filing

only six minutes later. From approximately 3:42 PM to 3:59 PM ET, Spirit Trade purchased Issuer

2 stock. After market close on May 19, 2016, Issuer 2 publicly released its second quarter earnings

report and announced that it expected to deliver record earnings in fiscal 2016. During the next day

of trading, Issuer 2’s stock price rose 14% on the news. By 10:46 AM ET on May 20, 2016, Spirit

Trade had closed out its position in Issuer 2, making approximately $274,663 in gross illegal profits.

           79.     In all, during the month of May 2016, Spirit Trade made $496,740 in gross illegal

profits from its trading on the information obtained through Ieremenko’s deceptive extraction of

approximately 17 companies’ test filings.




                                                    19 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 20 of 43 PageID: 20



        80.     Spirit Trade’s last trade was May 20, 2016. Less than two months later, Spirit Trade’s

account was closed, and the proceeds of its illegal trading were transferred out.

The Automated Exfiltration Period – May 18, 2016 to October 2016

        81.     After confirming that the material nonpublic information obtained by hacking

EDGAR could be used to trade profitably, Ieremenko increased the scale of the fraudulent scheme.

        82.     On May 18, 2016, Ieremenko, or others working in concert with him, deployed a

server (the “Exfiltration Machine”) using a program to perform on an automated basis the deceptive

conduct he performed manually earlier in the month. A few days earlier, a cryptocurrency account

associated with Individual 2 paid for access to this server. Ieremenko’s Exfiltration Machine

employed the same deceptive techniques to misrepresent itself as an authorized EDGAR filer and

access return copies of test filings. Ieremenko’s Exfiltration Machine then periodically downloaded

electronic return copies of test filings on a regular schedule.

        83.     During this period of the scheme, Ieremenko’s Exfiltration Machine accessed

EDGAR through an IP address and domain ostensibly located in Lithuania. This IP address used

by Ieremenko’s Exfiltration Machine had not been used in the previous manual exfiltration period.

During this time period, Ieremenko also used two other IP addresses ostensibly located in

Switzerland and Luxembourg to download a small number of test filings. On information and

belief, Ieremenko used various tools and techniques to make it appear that the IP addresses from

which he was accessing the Internet were located in different geographical regions. Ieremenko’s use

of numerous IP addresses identified with disparate parts of Europe was yet another effort to conceal

the hack, his identity, and his physical location.

        84.     Ieremenko’s Exfiltration Machine enabled Ieremenko to obtain hacked test filings on

a greater scale. At the same time that Ieremenko employed his Exfiltration Machine, more traders

began to monetize the information. Again, he used third-party traders as part of his fraudulent


                                                     20 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 21 of 43 PageID: 21



scheme in an effort to deceptively insulate himself from detection and liability. And again, both the

Trader Defendants and Ieremenko were essential participants in this fraudulent scheme; neither

could profit without the other.

       85.     During this period, which ran from at least May 18, 2016, until at least October 20,

2016, Ieremenko worked with traders located in the United States, Ukraine, and Russia to monetize

his illegal conduct, one group operating together from California and Ukraine (the “California and

Ukraine Trading Group”), and, on information and belief, another trader operating in Russia. Each

of the Trader Defendants knew, were reckless in not knowing, should have known, or consciously

avoided knowing that they were each trading upon hacked information and participating, assisting,

and acting in furtherance of a scheme to defraud.

       86.     With the exception of Kwon, each member of the California and Ukraine Trading

Group also traded in connection with the earlier phase of the fraudulent scheme on the basis of

hacked information obtained from newswire services. Moreover, as alleged below, Sungjin Cho and

Sabodakha are also connected to Ieremenko through mutual connections to Individual 4, who also

traded in the newswire phase of the scheme. Between May 18, 2016, and October 20, 2016,

members of the California and Ukraine Trading Group traded approximately 369 times in the

trading window between the time a test filing was exfiltrated from EDGAR and a press release

announcing the substance of the filing was thereafter publicly released.

       87.     By July 2016, Sarafanov, a Russian trader who had participated in the newswire phase

of the scheme, also began to trade on hacked EDGAR test filings. During February to July 2015, a

period when Ieremenko and others working with him were exfiltrating press releases from a specific

newswire service, Sarafanov traded ahead of approximately 19 earnings announcements. Of these

19 trades by Sarafanov, approximately 16 were trades in advance of announcements by issuers who

used the hacked newswire service.


                                                  21 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 22 of 43 PageID: 22



        88.     On or about July 18, 2016, Sarafanov began placing his first trades based on material

nonpublic information in EDGAR test filings that had been exfiltrated by Ieremenko. Sarafanov

traded in an account in his own name as well as in accounts that he controlled in the names of at

least three other persons residing in Russia, Relief Defendants Kalinkina, Meleynikov, and Solovev.

Between approximately July 18, 2016, and October 25, 2016, accounts controlled by Sarafanov

traded approximately 121 times in the period between the time a test filing was exfiltrated from

EDGAR and the time that a press release announcing the substance of the filing was publicly

released.

        89.     Together, the California and Ukraine Trading Group and Sarafanov traded

approximately 490 times on material nonpublic information deceptively obtained from EDGAR for

total gross profits of over $3.6 million. The following are examples that illustrate their trading based

on hacked EDGAR test filings:

        Issuer 3 - Second Quarter 2016 Announcement

        90.     On July 7, 2016, Issuer 3, a public company whose stock trades on the New York

Stock Exchange, announced that it planned to release its second quarter 2016 financial results before

market open on July 26, 2016.

        91.     At approximately 11:39 AM ET on July 22, 2016, a test filing containing negative

material nonpublic information about Issuer 3’s second quarter financial results was uploaded to

EDGAR. At approximately 2:33 PM ET on July 22, 2016, Ieremenko’s Exfiltration Machine

fraudulently obtained Issuer 3’s test filing containing the not-yet-released financial results.

        92.     On July 25, 2016, the day before Issuer 3 was expected to publicly release its second

quarter results, Sungjin Cho (using an account in Individual 3’s name), Sarafanov, Olefir, and

Capyield all began shorting the stock of Issuer 3; Sungjin Cho and Sarafanov also began buying

Issuer 3 put options; and Sabodakha and Vorochek began selling Issuer 3 CFDs.


                                                    22 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 23 of 43 PageID: 23



       93.     At approximately 2:24 PM ET on July 25, 2016, Sabodakha began selling Issuer 3

CFDs. Approximately 23 minutes later, at 2:47 PM ET, Vorochek also began selling Issuer 3 CFDs.

Approximately 27 minutes later, at 3:14 PM ET on July 25, 2016, Capyield began selling short Issuer

3 stock. Approximately 15 minutes later, at 3:29 PM ET, Sungjin Cho, using an account in the name

of Individual 3, also began selling short Issuer 3 stock. Approximately nine minutes later, at 3:38

PM ET, Olefir also began selling short Issuer 3 stock. Approximately three minutes later, at 3:41

PM ET, Sungjin Cho began purchasing Issuer 3 put options in an account in his own name, and

Sarafanov began purchasing Issuer 3 put options in an account in his own name. At approximately

3:59 PM ET, Sungjin Cho began purchasing Issuer 3 put options and selling short Issuer 3 stock

using the CYGS account. At approximately 4:06 PM ET, Sarafanov, using an account in the name

of Relief Defendant Kalinkina, began selling short Issuer 3 stock. Also at 4:33 PM ET, Sarafanov

began selling short Issuer 3 stock in his own brokerage account. All of these trades would be

expected to result in immediate profits if the company issued negative news and the stock price

declined.

       94.     Before market open on July 26, 2016, Issuer 3 issued a press release announcing

second quarter financial results that were largely below analysts’ estimates. On July 26, 2016, Issuer

3 stock closed down approximately 4% from the previous day’s closing price.

       95.     By the end of that day, July 26, 2016, Sungjin Cho, Sarafanov, Olefir, Capyield,

Sabodakha, and Vorochek had closed out their trading positions in Issuer 3, except for Sarafanov’s

and Sungjin Cho’s put option positions, which were closed out on July 27, 2016, and July 28, 2016,

respectively. In all, these Defendants made gross illegal profits of approximately $96,000 by trading

on the basis of Issuer 3’s hacked EDGAR test filing.




                                                  23 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 24 of 43 PageID: 24



        Issuer 4 - Second Quarter 2016 Announcement

        96.     On July 12, 2016, Issuer 4, a public company whose stock trades on the Nasdaq,

announced that it would release its financial results for the second quarter of 2016 after market close

on August 4, 2016.

        97.     At approximately 2:19 PM ET on August 4, 2016, a test filing containing negative

material nonpublic information about Issuer 4’s second quarter 2016 results was uploaded to

EDGAR. Approximately eight minutes later, at 2:27 PM ET, Ieremenko’s Exfiltration Machine

fraudulently obtained Issuer 4’s test filing.

        98.     Shortly thereafter, seven of the Trader Defendants began taking short positions in

Issuer 4. At approximately 3:19 PM ET on August 4, 2016, Capyield and Sarafanov (using Relief

Defendant Kalinkina’s account) began selling short stock of Issuer 4. At 3:27 PM ET, Olefir began

buying Issuer 4 put options. At 3:28 PM ET, Sarafanov began selling short stock of Issuer 4 in an

account in his own name, and at 3:40 PM ET, Sarafanov began buying Issuer 4 put options in an

account in his own name. At 3:33 and 3:36 PM ET, respectively, Sabodakha and Vorochek each

began selling Issuer 4 CFDs. At 3:38 PM ET, Sungjin Cho began buying Issuer 4 put options in an

account in his own name, and at 3:40 PM ET and 3:46 PM ET, respectively, Sungjin Cho began

selling short Issuer 4 stock using accounts in the names of Individual 3 and CYGS. At 3:54 PM ET,

Kwon began buying Issuer 4 put options. All of these trades would be expected to result in

immediate profits if the company issued negative news and the stock price declined.

        99.     At 4:01 PM ET on August 4, 2016, Issuer 4 issued a press release announcing that its

total billings and revenue for the quarter were below expectations.

        100.    The next trading day, August 5, 2016, the market reacted, and Issuer 4’s stock closed

down approximately 12% from the previous day’s closing price.




                                                  24 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 25 of 43 PageID: 25



       101.    By the end of the same day, August 5, 2016, Kwon, Capyield, Olefir, Sabodakha,

Vorochek, Sungjin Cho, and Sarafanov had closed out their trading positions in Issuer 4, except for

Sungjin Cho’s short positions held in CYGS’s account, which were closed out on August 9, 2016.

In all, these defendants made gross illegal profits of approximately $307,000 by trading on the basis

of Issuer 4’s hacked EDGAR test filing.

       Issuer 5 - Second Quarter 2016 Announcement

       102.    On July 20, 2016, Issuer 5, a public company whose stock trades on the Nasdaq,

announced that it would report its second quarter 2016 financial results after market close on August

3, 2016.

       103.    At 9:22 PM ET on July 29, 2016, a test filing containing positive material nonpublic

information about Issuer 5’s second quarter 2016 financial results was uploaded to EDGAR. At

9:58 PM ET, Ieremenko’s Exfiltration Machine fraudulently obtained Issuer 5’s test filing.

       104.    On August 3, 2016, at 3:13 PM ET, Capyield began purchasing stock of Issuer 5. At

3:15 PM ET, Sarafanov began purchasing stock of Issuer 5 in an account in the name of Relief

Defendant Kalinkina. At 3:25 PM ET, Sarafanov began purchasing stock of Issuer 5 in an account

in his name. At 3:35 PM ET, Olefir began purchasing stock of Issuer 5. At 3:38 PM ET,

Sabodakha began purchasing Issuer 5 CFDs. At 3:46 PM ET, Sungjin Cho began purchasing stock

of Issuer 5 in an account in the name of Individual 3. At 3:57 PM ET, Vorochek began purchasing

Issuer 5 CFDs. At 3:58 PM ET, Sungjin Cho began purchasing stock of Issuer 5 in a CYGS

account. All of these trades would be expected to result in immediate profits if the company issued

positive news and the stock price increased.

       105.    After market close on August 3, 2016, Issuer 5 issued a press release announcing

stronger than anticipated fiscal second quarter sales growth, higher than projected gross profit




                                                  25 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 26 of 43 PageID: 26



margins, better than expected operating income, and that Issuer 5 was increasing its full year 2016

financial guidance.

        106.    On August 4, 2016, stock of Issuer 5 closed approximately 8% higher than the

previous day’s closing price. By the end of that day, August 4, 2016, Sungjin Cho, Sabodakha,

Vorochek, Capyield, Olefir, and Sarafanov had closed their positions, reaping gross illegal profits of

over $61,000.

        Issuer 2 - Third Quarter 2016 Earnings Announcement

        107.    On August 5, 2016, Issuer 2 announced that it would release its third quarter 2016

financial results after market close on August 18, 2016.

        108.    At approximately 6:04 PM ET on August 17, 2016, a test filing containing positive

material nonpublic information about Issuer 2’s third quarter 2016 earnings was uploaded to

EDGAR. Approximately 13 minutes later, at 6:17 PM ET, Ieremenko’s Exfiltration Machine

fraudulently obtained Issuer 2’s test filing.

        109.    The following trading day, August 18, 2016, at approximately 2:45 PM ET,

Sarafanov began buying Issuer 2 call options in an account in his own name. At 2:48 PM ET,

Sarafanov began purchasing Issuer 2 stock in an account in the name of Relief Defendant Kalinkina.

At approximately 3:05 and 3:07 PM ET, respectively, Vorochek and Sabodakha began purchasing

Issuer 2 CFDs. At 3:06 PM ET, Sarafanov began purchasing Issuer 2 stock. At 3:29 PM ET,

Sungjin Cho began purchasing Issuer 2 stock in an account in his own name. At 3:38 PM ET,

Sungjin Cho began purchasing Issuer 2 stock in the CYGS account. At 3:41 PM ET, Olefir began

purchasing Issuer 2 stock, and Sungjin Cho began purchasing Issuer 2 stock using an account in the

name of Individual 3. At approximately 3:44 PM ET, Sungjin Cho also began purchasing Issuer 2

call options using an account in his mother Relief Defendant Kyungja Cho’s name. At 3:46 PM ET,

Olefir began purchasing Issuer 2 CFDs. At 3:49 PM ET, Capyield began purchasing Issuer 2 stock.


                                                  26 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 27 of 43 PageID: 27



And at 3:51 PM ET, Kwon began purchasing Issuer 2 stock. All of these trades would be expected

to result in immediate profits if the company issued positive news and the stock price increased.

        110.     After market close on August 18, 2016, Issuer 2 announced record results for third

quarter 2016, including record earnings per share and an all-time high for new orders.

        111.     On August 19, 2016, Issuer 2 stock closed approximately 7% higher than the

previous day’s closing price. By the end of that day, August 19, 2016, Sarafanov, Vorochek,

Sabodakha, Capyield, Sungjin Cho, Olefir, and Kwon had closed out their trading positions, except

for Kalinkina’s and CYGS’s positions in Issuer 2 stock, which were closed out on August 22, 2016.

These Defendants made gross illegal profits of approximately $285,000 by trading on the basis of

Issuer 2’s hacked EDGAR test filing.

        Issuer 6 - Second Quarter 2016 Announcement

        112.     On July 18, 2016, Issuer 6, a public company whose securities trade on the Nasdaq,

announced that it would release its second quarter 2016 financial results after market close on

August 8, 2016.

        113.     At approximately 8:25 AM ET on August 8, 2016, a test filing containing positive

material nonpublic information about Issuer 6’s second quarter 2016 earnings was uploaded to

EDGAR. At approximately 1:19 PM ET, Ieremenko’s Exfiltration Machine fraudulently obtained

Issuer 6’s test filing.

        114.     At 3:37 PM ET on August 8, 2016, Vorochek began purchasing Issuer 6 CFDs. At

3:41 PM ET, Sabodakha began purchasing Issuer 6 CFDs. At approximately 3:42 PM ET, Capyield

began purchasing Issuer 6 stock. At 3:48 PM ET, Sungjin Cho began purchasing Issuer 6 stock in a

CYGS account. At 3:49 PM ET, Sungjin Cho began purchasing Issuer 6 call options in an account

in his own name. At 3:50 PM ET, Sungjin Cho began purchasing Issuer 6 stock in Individual 3’s

account. At 3:55 PM ET, Kwon began purchasing Issuer 6 call options. At 3:56 PM ET, Sungjin


                                                  27 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 28 of 43 PageID: 28



Cho began purchasing Issuer 6 call options in Relief Defendant Kyungja Cho’s account. On this

day, Sungjin Cho purchased Issuer 6 stock or call options in at least four different accounts,

including those in the names of CYGS, Individual 3, and Kyungja Cho. All of these trades would be

expected to result in immediate profits if the company issued positive news and the stock price

increased.

         115.      After market close on August 8, 2016, Issuer 6 announced its second quarter 2016

financial results and that they were on-track or ahead of Issuer 6’s expectations for the quarter.

         116.      On August 9, 2016, Issuer 6 stock closed approximately 22% higher than the

previous day’s closing price. By the end of that day, August 9, 2016, Capyield, Vorochek,

Sabodakha, Sungjin Cho, and Kwon had all closed out their trading positions, making gross illegal

profits of approximately $82,300.

Ieremenko Loses Access to EDGAR

         117.      In October 2016, SEC IT personnel patched EDGAR software in response to a

detected attack on the system, which also had the effect of preventing Ieremenko from accessing

test filings.

         118.      After Ieremenko’s access to EDGAR was blocked, some Trader Defendants’

continued to trade for a short time based on material nonpublic information that had been

previously hacked but not yet publicly released. Shortly thereafter, however, with Ieremenko’s

access to new test filings cut off, their illegal trading ahead of the release of EDGAR test filings

ceased entirely.

         119.      Efforts to compromise EDGAR continued into early 2017. For example, at

approximately the same time that Ieremenko lost access to EDGAR test filings in October 2016, he

returned to his previous efforts to compromise SEC computer workstations through malware,

which he had delivered through phishing emails, spoofed to appear to have been sent by SEC


                                                   28 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 29 of 43 PageID: 29



security personnel. Other efforts also continued, including by other people, though none of the

post-October 2016 efforts appear to have led to access to test filings containing material nonpublic

information or to trading.

        120.    During the summer of 2018, Ieremenko, using the alias “Lamarez,” appeared to take

credit for the hacks of both the newswire services and EDGAR. Specifically, in response to an

online communication regarding hacking, Ieremenko boasted about his successful hack of several

specific newswire companies and “sec.gov” and provided links to English- and Russian-language

news coverage of the newswire hacks.

                                 Connections Between Defendants

        121.    Defendants’ participation in a common scheme is demonstrated through (a) their

parallel trading, often during very brief trading windows, in the securities of issuers whose test filings

were exfiltrated from EDGAR by Ieremenko; (b) for many of them, the pattern of trading in both

the newswire and EDGAR phases of the scheme; and (c) an extensive web of connections among

them.

        122.    To begin, nearly all of the Defendants involved in the EDGAR hack were also

involved in the previous hack of the newswire services. Specifically, during the period from 2013

through 2015, Sungjin Cho, Sabodakha, Olefir, Capyield, Vorochek, Sarafanov, and an individual

who controlled Spirit Trade each traded on information that Ieremenko and others hacked from the

newswire services.

        123.    Generally, the Trader Defendants’ trading profits soared during periods when they

had access to hacked information and plummeted when they did not.

        124.    For example, considered collectively, the California and Ukraine Trading Group

made hundreds of thousands of dollars trading on hacked earnings announcements in 2013. The

following year, when they did not have access to hacked information from any newswire service


                                                   29 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 30 of 43 PageID: 30



because the hack had been disrupted, their trading profits were a small fraction of what they had

been when they had access to hacked information.

        125.       In 2015, during another period of newswire hacking, trading by the California and

Ukraine Trading Group was again very profitable. But after Ieremenko’s hacking of the newswire

services was disrupted again in mid-2015, these same Defendants’ trading dwindled and was much

less profitable.

        126.       Later, during the six months of the EDGAR hacking scheme, these same

Defendants’ trading again was extremely profitable.

        127.       In addition, many of the Trader Defendants often traded on the same hacked

earnings announcements, taking trading positions that indicated that they had a common belief

about the market’s reaction to an upcoming announcement. This uniformity is significant because

corporate earnings announcements may contain a mix of positive and negative news such that

anticipated market reaction may not be readily determinable.

        128.       Defendants are also connected by a web of business affiliations and relationships,

often spanning years. These connections are evidenced through, among other things, electronic

communications and shared use of specific IP addresses, the latter indicating that they accessed the

Internet from the same network access point. On information and belief, Defendants are also in

possession of additional relevant evidence of their connections to each other and the fraudulent

scheme alleged herein to which the SEC does not currently have access.

Connections Between Ieremenko and Spirit Trade

        129.       As alleged above, in May 2016, Ieremenko first tested his ability to monetize material

nonpublic information he obtained through hacking the EDGAR system by, directly or indirectly,

passing the information to one or more individuals at Spirit Trade. Spirit Trade then used that

hacked material nonpublic information to trade before earnings announcements.


                                                     30 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 31 of 43 PageID: 31



       130.     Ieremenko and Spirit Trade are connected through Individual 1 and Individual 2.

Prior to May 2016, Ieremenko and Individual 2 were friends and business associates, and on

information and belief, Individual 2 worked with Ieremenko on the EDGAR hack. A

cryptocurrency account associated with Individual 2 was used to pay for Ieremenko’s Exfiltration

Machine. Likewise, prior to May 2016, Individual 1, who had control over Spirit Trade, and

Individual 2 were associates. In or about April and May of 2016, on information and belief,

Individual 1 and Individual 2 were in contact with one another.

Connections Between Ieremenko and the California and Ukraine Trading Group

              131.     The connections between Ieremenko and the California and Ukraine Trading

Group are illustrated below:




       132.     Individual 4 is a Ukrainian citizen through whom many of the Trader Defendants are

connected to Ieremenko. Individual 4, like Ieremenko, Sabodakha, and other Defendants, lives in

Kiev and traded during the newswire phase of the scheme. Prior to the EDGAR hack, Individual 4

and Ieremenko were in contact through email, including an email exchange in which Individual 4



                                                 31 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 32 of 43 PageID: 32



requested business advice from Ieremenko regarding a potential cryptocurrency business Individual

4 was exploring.

       133.    Individual 4, in turn, is associated with Sungjin Cho, Sabodakha, and Capyield. For

example, on May 24, 2013, during the newswire phase of the scheme, an email account associated

with Capyield set up a trading account for Individual 4, and trades were contemporaneously placed

in both Sungjin Cho’s and Individual 4’s accounts at two different broker-dealers using the same IP

address. Based on emails exchanged between the two, Individual 4 has been an associate of

Sabodakha since at least 2013, and in 2018, Individual 4 and Sabodakha also served as CEO and

COO, respectively, of a cryptocurrency company.

       134.    Sungjin Cho is also a long-time associate of Sabodakha, Olefir, Vorochek, Capyield,

and other Ukrainian traders. Sungjin Cho and Olefir have also been working together as securities

traders for at least a decade. In 2010, Sungjin Cho co-founded CYGS, a proprietary securities

trading firm. After its founding, CYGS opened additional offices, including an office in Ukraine.

       135.    Capyield is another proprietary securities trading firm affiliated with Sungjin Cho and

Olefir. In September 2014, Olefir became the beneficial owner of Capyield. Prior to that, in January

2012, Capyield made a $200,000 loan to Sungjin Cho’s trading firm, CYGS.

       136.    Sungjin Cho is also a long-time associate of Sabodakha and Vorochek. In August

2012, Sungjin Cho emailed to Sabodakha a photograph of himself with others who appear to include

Sabodakha and Vorochek. Sabodakha then forwarded the photograph to Vorochek.  

       137.    Sungjin Cho is also connected to Kwon, who described himself as Sungjin Cho’s

“uncle” in a September 2017 document describing a $236,000 “gift” from Kwon to Sungjin Cho.

       138.    In November 2016, after the conclusion of the trading on information hacked from

EDGAR, Kwon sent Sungjin Cho a summary of trading in Kwon’s brokerage account from August

through October 2016. This summary included Kwon’s trading in issuers whose test filings had


                                                 32 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 33 of 43 PageID: 33



been exfiltrated by Ieremenko. In subsequent emails, Kwon sent Sungjin Cho invitations to edit a

shared spreadsheet calculating trading gains and losses. Kwon advised Sungjin Cho to “use this

spreadsheet to get the accurate figures and tell you [sic] other traders to do the same . . . .”

Defendants’ Use of Nominee Accounts

         139.      Several of the Trader Defendants also conducted illegal trading using accounts held

in the names of others, including, but not limited to, Kyungja Cho, Kalinkina, Meleynikov, Solovev,

and Individual 3.

         140.      Specifically, Sungjin Cho controlled and directed the trading that occurred in the

account ostensibly owned by his mother, Kyungja Cho. During the time period of the EDGAR

hack, Sungjin Cho placed four trades using this account and made approximately $21,000 in gross

illegal profits.

         141.      Sungjin Cho also controlled an account ostensibly owned by Individual 3.  During

the time period of the EDGAR hack, Sungjin Cho or someone at his direction placed approximately

29 trades using this account and made approximately $134,000 in gross illegal profits.

         142.      Sarafanov also had exclusive trading authority for accounts ostensibly owned by

Relief Defendants Kalinkina, Meleynikov, and Solovev. During the time period of the EDGAR

hack, Sarafanov placed approximately 100 trades using these accounts and made approximately

$413,000 in gross illegal profits.

            Overview of Defendants’ Trading During the Period of the EDGAR Hack

         143.      During the period from May through October 2016, when Defendants had access to

hacked return copies of EDGAR test filings as a result of Ieremenko’s deceptive conduct, the

Trader Defendants’ trading in securities of issuers whose information was contained in hacked

EDGAR test filings was remarkably more successful than trading in securities of issuers whose

information was not obtained by the EDGAR hack. Put another way, when the Trader Defendants


                                                     33 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 34 of 43 PageID: 34



  traded in the securities of issuers whose test filings had recently been exfiltrated through

  Ieremenko’s hack of EDGAR, they had a much higher win rate.

          144.    The table below illustrates the comparison of the Trader Defendants’ non-hacked

trading activity to their hacked trading activity:




          145.     The Trader Defendants’ success rates when they had access to hacked earnings

  information are particularly notable because earnings announcements may reflect positive or

  negative news. The ability of these defendants to profit consistently, regardless of the direction of

  the price change, indicates that they had the benefit of deceptively-acquired, material nonpublic

  information. Despite this illegal advantage, it is not surprising that the Trading Defendants did not

  trade successfully based on this information 100% of the time. This is so because, unlike some

  other corporate announcements, it is not always predictable how the market will react to a given

  earnings announcement. For example, an earnings release may contain a combination of positive

  and negative news, may match analysts’ preexisting expectations, or the market may focus on a




                                                     34 
   
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 35 of 43 PageID: 35



particular aspect of a release at the exclusion of other information that points to a contrary

conclusion.

          146.    During the period when the Trader Defendants had access to hacked EDGAR

filings, they were also much more likely to trade ahead of corporate earnings events that were the

subject of hacked EDGAR test filings than earnings events that were not.

          147.    Each of the Trader Defendants traded significantly more heavily in hacked events

than would be expected if their trading were uncorrelated with the EDGAR hacks: from 4 times as

many hacked events as would be expected by random chance for Sungjin Cho, Kwon, and

Vorochek to 14 times as many hacked events as would be expected by random chance for Spirit

Trade’s trades.

          148.    It is virtually impossible that the Trader Defendants’ disproportionate trading in

hacked events, as opposed to thousands of other earnings events during the same time period, could

have occurred by random chance. Statistical analysis shows that for each of the Trader Defendants,

the odds of that trader trading so disproportionately in hacked events by random chance ranged

from less than 7 in 10 million to less than 1 in 1 trillion. This means that for each of the Trader

Defendants, it is nearly impossible that their trading is uncorrelated with the hack of the EDGAR

system.

                                            CONCLUSION

          149.    At all relevant times, Ieremenko, Spirit Trade, Sungjin Cho, Kwon, Capyield, Olefir,

Sabodakha, Vorochek, and Sarafanov participated in a scheme to defraud.  The fraudulent scheme

required all of the Defendants’ participation in order to succeed.

          150.    Ieremenko obtained, through deception, material nonpublic information from the

SEC’s EDGAR system and provided it, directly or indirectly, to the other Defendants. The other




                                                    35 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 36 of 43 PageID: 36



Defendants monetized the material nonpublic information by making profitable securities trades and

then compensated Ieremenko for his deceptive conduct.

        151.    In perpetrating the fraud, Ieremenko made a series of material misrepresentations,

including his use of spoofed phishing emails, malware, and representations that he was an

authorized EDGAR filer.

        152.    Spirit Trade, Sungjin Cho, Kwon, Capyield, Olefir, Sabodakha, Vorochek, and

Sarafanov provided substantial assistance to Ieremenko’s hack of the EDGAR system by

monetizing the hacked information through securities trading.

        153.    Spirit Trade, Sungjin Cho, Kwon, Capyield, Olefir, Sabodakha, Vorochek, and

Sarafanov concealed their access to the hacked information and their trading activities through the

use of multiple brokerage accounts and entities, often using accounts in the name of nominees.

Ieremenko’s decision to utilize other members of the scheme to monetize the hacked information

was itself a deceptive act. Defendants also used domains and IP addresses indicating locations in

several different countries to facilitate and further conceal their fraud.

        154.    The information hacked from EDGAR included material nonpublic information.

        155.    Hacked information was used to place securities trades on numerous national

securities exchanges through numerous U.S.-based broker dealers, in a manner that utilized the

instrumentalities of interstate commerce.

        156.    Ieremenko knew, was reckless in not knowing, or should have known that his

material misstatements and omissions were false or materially misleading and that he was

participating, assisting, and acting in furtherance of a scheme to defraud.

        157.    Spirit Trade, Sungjin Cho, Kwon, Capyield, Olefir, Sabodakha, Vorochek, and

Sarafanov knew, were reckless in not knowing, should have known, or consciously avoided knowing

that the material nonpublic information they received, directly or indirectly, from Ieremenko was


                                                    36 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 37 of 43 PageID: 37



obtained through a scheme to defraud and through material misstatements and omissions. Indeed,

Spirit Trade, Sungjin Cho, Kwon, Capyield, Olefir, Sabodakha, Vorochek, and Sarafanov knew, were

reckless in not knowing, should have known, or consciously avoided knowing that they were each

participating, assisting, and acting in furtherance of a scheme to defraud.

        158.     Relief Defendants Kyungja Cho, Kalinkina, Meleynikov, and Solovev and others

have obtained funds as part, and in furtherance, of violations of the securities laws, and, as a

consequence, these Relief Defendants have been unjustly enriched.

                                  FIRST CLAIM FOR RELIEF
               Violations of Exchange Act Section 10(b) and Rule 10b-5 Thereunder
                                        (All Defendants)

        159.     The SEC realleges and incorporates by reference each and every allegation in

paragraphs 1 through 158, inclusive, as if they were fully set forth herein.

        160.     By engaging in the conduct in 2016 that is described above, Defendants knowingly

or recklessly, in connection with the purchase or sale of securities, directly or indirectly, by use of the

means or instrumentalities of interstate commerce, or the mails, or the facilities of a national

securities exchange:

                 (a)    employed devices, schemes, or artifices to defraud;

                 (b)    made untrue statements of material facts or omitted to state material facts

        necessary in order to make the statements made, in light of the circumstances under which

        they were made, not misleading; and/or

                 (c)    engaged in acts, practices, or courses of business which operated or would

        operate as a fraud or deceit upon any person in connection with the purchase or sale of any

        security.




                                                    37 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 38 of 43 PageID: 38



         161.    By engaging in the foregoing conduct in 2016, Defendants violated, and unless

enjoined will continue to violate, Exchange Act Section 10(b) [15 U.S.C. § 78j(b)] and Rule 10b-5

thereunder [17 C.F.R. § 240.10b-5].

                                  SECOND CLAIM FOR RELIEF
                               Violations of Securities Act Section 17(a)
                                           (All Defendants)

         162.    The SEC realleges and incorporates by reference each and every allegation in

paragraphs 1 through 158, inclusive, as if they were fully set forth herein.

         163.    By engaging in the conduct in 2016 that is described above, Defendants knowingly,

recklessly, or negligently in connection with the offer or sale of securities, by the use of the means or

instruments of transportation, or communication in interstate commerce or by use of the mails,

directly or indirectly:

                 (a)      employed devices, schemes, or artifices to defraud;

                 (b)      obtained money or property by means of untrue statements of material facts,

         or omissions to state material facts necessary in order to make the statements made, in light

         of the circumstances under which they were made, not misleading; and/or

                 (c)      engaged in transactions, practices, or courses of business which operated or

         would operate as a fraud or deceit upon the purchaser.

         164.    By engaging in the foregoing conduct in 2016, Defendants violated, and unless

enjoined will continue to violate, Securities Act Section 17(a) [15 U.S.C. § 77q(a)].

                                THIRD CLAIM FOR RELIEF
    Aiding and Abetting Violations of Exchange Act Section 10(b) and Rule 10b-5 Thereunder
       (Defendants Spirit Trade, Ltd., Sungjin Cho, Kwon, Capyield Systems, Ltd., Olefir,
                             Sabodakha, Vorochek, and Sarafanov)

         165.    The SEC realleges and incorporates by reference each and every allegation in

paragraphs 1 through 158, inclusive, as if they were fully set forth herein.



                                                    38 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 39 of 43 PageID: 39



          166.   As alleged above, Defendant Ieremenko and others violated Exchange Act Section

10(b) [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

          167.   Through their illicit trading, payments directly or indirectly to Defendant Ieremenko,

and other means alleged above, Defendants Spirit Trade, Ltd., Sungjin Cho, Kwon, Capyield

Systems, Ltd., Olefir, Sabodakha, Vorochek, and Sarafanov knowingly provided substantial

assistance to, and thereby aided and abetted, Ieremenko’s violations of the securities laws.

          168.   By engaging in the foregoing conduct in 2016, pursuant to Exchange Act Section

20(e) [15 U.S.C. § 78t], Defendants Spirit Trade, Ltd., Sungjin Cho, Kwon, Capyield Systems, Ltd.,

Olefir, Sabodakha, Vorochek, and Sarafanov violated, an unless enjoined will continue to violate

Exchange Act Section 10(b) [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

                                FOURTH CLAIM FOR RELIEF
                 Aiding and Abetting Violations of Securities Act Section 17(a)
        (Defendants Spirit Trade, Ltd., Sungjin Cho, Kwon, Capyield Systems, Ltd., Olefir,
                              Sabodakha, Vorochek, and Sarafanov)

          169.   The SEC realleges and incorporates by reference each and every allegation in

paragraphs 1 through 158, inclusive, as if they were fully set forth herein.

          170.   As alleged above, Defendant Ieremenko and others violated Securities Act Section

17(a) [15 U.S.C. § 77q(a)].

          171.   Through their illicit trading, payments directly or indirectly to Defendant Ieremenko,

and other means alleged above, Defendants Spirit Trade, Ltd., Sungjin Cho, Kwon, Capyield

Systems, Ltd., Olefir, Sabodakha, Vorochek, and Sarafanov knowingly provided substantial

assistance to, and thereby aided and abetted, Defendant Ieremenko’s violations of the securities

laws.

          172.   By engaging in the foregoing conduct in 2016, pursuant to Securities Act Section

15(b) [15 U.S.C. § 77o(b)], Defendants Spirit Trade, Ltd., Sungjin Cho, Kwon, Capyield Systems,



                                                   39 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 40 of 43 PageID: 40



Ltd., Olefir, Sabodakha, Vorochek, and Sarafanov violated, and unless enjoined will violate again,

Securities Act Section 17(a) [15 U.S.C. § 77q(a)].

                                  FIFTH CLAIM FOR RELIEF
                                   Unjust Enrichment Liability
               (Relief Defendants Kyungja Cho, Kalinkina, Meleynikov, and Solovev)

        173.      The SEC realleges and incorporates by reference each and every allegation in

paragraphs 1 through 158, inclusive, as if they were fully set forth herein.

        174.      Relief Defendants Kyungja Cho, Kalinkina, Meleynikov, and Solovev have obtained

funds as part, and in furtherance, of the securities violations alleged above, and under circumstances

in which it is not just, equitable, or conscionable for these individuals to retain the funds. As a

consequence, these Relief Defendants have been unjustly enriched.

                                       PRAYER FOR RELIEF

        WHEREFORE, the SEC respectfully requests that the Court enter Final Judgments:

                                                     I.

        Finding that Defendants violated the provisions of the federal securities laws alleged herein;

                                                     II.

        Permanently restraining and enjoining each Defendant from, directly or indirectly, engaging

in conduct in violation of Exchange Act Section 10(b) [15 U.S.C. § 78j(b)] and Rule 10b-5

thereunder [17 C.F.R. § 240.10b-5], and Securities Act Section 17(a) [15 U.S.C. § 77q(a)], and

permanently enjoining Defendants Spirit Trade, Ltd., Sungjin Cho, Kwon, Capyield Systems, Ltd.,

Olefir, Sabodakha, Vorochek, and Sarafanov from aiding and abetting any violation of Exchange

Act Section 10(b) [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5], and

Securities Act Section 17(a) [15 U.S.C. § 77q(a)];




                                                     40 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 41 of 43 PageID: 41



                                                  III.

        Ordering Defendants to disgorge, with prejudgment interest, all illicit trading profits,

avoided losses, or other ill-gotten gains received by any person or entity as a result of the actions

alleged herein;

                                                   IV.

        Ordering Defendants to pay civil penalties pursuant to Sections 21 and 21A of the Exchange

Act [15 U.S.C. § 78u, 78u-1]; and

                                                   V.

        Granting such other and further relief as this Court may deem just, equitable, or necessary.




                                                   41 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 42 of 43 PageID: 42



                                         JURY DEMAND

        Pursuant to Rule 39 of the Federal Rules of Civil Procedure, Plaintiff demands that this case

be tried to a jury.

Dated: January 15, 2019                        Respectfully submitted,


                                                s/ Cheryl L. Crumpton
                                               Cheryl L. Crumpton
                                               Stephan J. Schlegelmilch
                                               Robert A. Cohen
                                               Joseph G. Sansone
                                               Carolyn M. Welshhans

                                               U.S. SECURITIES AND EXCHANGE COMMISSION
                                               100 F Street, N.E.
                                               Washington, D.C. 20549
                                               Tel: (202) 551-4459 (Crumpton)
                                               Tel: (202) 551-4935 (Schlegelmilch)
                                               CrumptonC@SEC.gov
                                               SchlegelmilchS@SEC.gov
Of Counsel:
David E. Bennett
Michael C. Baker
Laura K. D’Allaird
Adam B. Gottlieb
Arsen R. Ablaev
Jason J. Burt
James A. Scoggins
David W. Snyder
Jonathan M. Warner
U.S. SECURITIES AND EXCHANGE COMMISSION
100 F Street, N.E.
Washington, DC 20549




                                                 42 
 
Case 2:19-cv-00505-MCA-LDW Document 1 Filed 01/15/19 Page 43 of 43 PageID: 43



                           DESIGNATION OF AGENT FOR SERVICE

        Pursuant to Local Rule 101.1(f), because the U.S. Securities and Exchange Commission (the

“SEC”) does not have an office in this district, the United States Attorney for the District of New

Jersey is hereby designated as eligible as an alternative to the SEC to receive service of all notices or

papers in the captioned action. Therefore, service upon the United States or its authorized designee,

J. Andrew Ryman, Chief, Civil Division, United States Attorney’s Office for the District of New

Jersey, 402 E. State Street, Room 430, Trenton, NJ 08608 shall constitute service upon the SEC for

purposes of this action.

Dated: January 15, 2019                          Respectfully submitted,


                                                  s/ Cheryl L. Crumpton
                                                 Cheryl L. Crumpton
                                                 Stephan J. Schlegelmilch
                                                 U.S. SECURITIES AND EXCHANGE COMMISSION
                                                 100 F Street, N.E.
                                                 Washington, DC 20549
                                                 Tel: (202) 551-4459 (Crumpton)
                                                 Tel: (202) 551-4935 (Schlegelmilch)
                                                 CrumptonC@SEC.gov
                                                 SchlegelmilchS@SEC.gov




                                                   43 
 
